Response to Arguments
Applicant’s arguments, see pgs. 10-14, filed 9/17/21, with respect to claims 1, 9, and 15 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of claims 1-20 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “wherein the wireless power signals are characterized by a magnetic flux direction relative to the surface and wherein the control circuitry is configured to dynamically adjust the adjustable rectifier circuitry between the full-bridge rectifier mode and the half-bridge rectifier mode based on changes in the magnetic flux direction relative to the surface” in view of the other limitations as called for in independent claim 1; the limitation of “wherein the wireless power signals are generated from a location relative to the surface and wherein the control circuitry is configured to dynamically adjust the adjustable rectifier circuitry between the full-bridge rectifier mode and the half-bridge rectifier mode based on changes in the location” in view of the other limitations as called for in independent claim 9; and the limitation of “an additional switch coupled to the wireless charging coil; and control circuitry configured to dynamically adjust the reconfigurable rectifier circuitry between the first and second rectifier modes by controlling the additional switch” in view of the other limitations as called for in independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849